
	
		I
		112th CONGRESS
		2d Session
		H. R. 3830
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To restrict the provision of defense articles and defense
		  services to the Government of Iraq, and for other purposes.
	
	
		1.Restrictions on provision of
			 defense articles and defense services to the Government of Iraq
			(a)RestrictionNo defense articles or defense services may
			 be provided to the Government of Iraq unless the President certifies to
			 Congress that the Government of Iraq agrees that it will not use such defense
			 articles or defense services or any other defense articles of defense services
			 provided to Iraq by the United States within the Kurdistan region of Iraq
			 without the consent and agreement of the Kurdistan Regional Government.
			(b)Additional
			 restrictionsIf the President
			 determines that Iraq has used defense articles or defense services in violation
			 of the requirements of subsection (a), no further defense articles or defense
			 services may be provided to the Government of Iraq unless the President
			 certifies to Congress that—
				(1)the Government of Iraq has withdrawn the
			 defense articles or defense services from Kurdistan and the Kurdistan Regional
			 Government has confirmed the withdrawal of the defense articles or defense
			 services; and
				(2)the Kurdistan
			 Regional Government has approved the provision to the Government of Iraq of
			 such further defense articles or defense services.
				(c)DefinitionsIn
			 this section—
				(1)the term
			 defense article has the meaning given the term in section 47(3) of
			 the Arms Export Control Act; and
				(2)the term
			 defense service has the meaning given the term in section 47(4) of
			 the Arms Export Control Act.
				
